DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 02/11/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Parent No. 10552006 has been reviewed and is accepted. The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Kari Footland, Reg. No. 55,187 on 04/14/2021.

The claims have been amended based on the amendment filed by Applicant dated 02/11/2021 as follows:
1. (currently amended) An electronic album apparatus comprising: 
a storage storing instructions; and

extracting face images from a plurality of images, 
controlling a display device to display the face images including a plurality of subjects,  
setting a first subject from the plurality of subjects as an important subject responsive to a designation from a user, 
setting a second subject from the plurality of subjects as an excluded subject responsive to a designation from a user, 
setting a priority for the important subject higher than a priority for a normal subject other than the important subject among the plurality of subjects,
creating an electronic album from selected images among the plurality of images, wherein in the electronic album, a proportion of images including the important subject from the selected images is larger than a proportion of images including the normal subject from the selected images, and
excluding  from the selected images used to create 

2. (original) The apparatus according to claim 1, 
wherein the first subject is included in a first face image selected from the face images responsive to a designation from a user.

3. (original) The apparatus according to claim 1, 


4. (original) The apparatus according to claim 1, 
wherein the first subject is included in a first face image dragged and dropped onto an important subject area displayed on the display device with the face images responsive to a designation from a user.


5. (original)	The apparatus according to claim 1, 
wherein the second subject is included in a second face image selected from the face images responsive to a designation from a user.

6. (original)	The apparatus according to claim 1, 
wherein the second subject is included in a second face image moved to an excluded subject area displayed on the display device with the face images responsive to a designation from a user.

7. (original)	The apparatus according to claim 1, 
wherein the second subject is included in a second face image dragged and dropped onto an excluded subject area displayed on the display device with the face images responsive to a designation from a user.

8. (currently amended) The apparatus according to claim 1, 
wherein the processor creates the electronic album from the selected images among the plurality of images, wherein in the electronic album, 

9. (previously presented)	 The apparatus according to claim 1, 
wherein the processor controls the display device to display the electronic album including a plurality of image display frames, each of which sets at least one of the selected images, and
responsive to a designation to a first image display frame of the image display frame from a user, the processor controls the display device to display an image related to the important subject among the plurality of images nearby the first image display frame.

10.  (previously presented) The apparatus according to claim 1, 
wherein the processor executes the instruction to perform: 
setting a theme, and 
creating the electronic album from the selected images that match the theme.


wherein the processor executes the instruction to perform: 
setting one of persons whose images have been captured, an event where images have been captured, a location where images have been captured, or image-capture date and time as a theme of the electronic album.

12. 	(currently amended) The apparatus according to claim 1,
wherein the processor executes the instructions to additionally perform:
setting the first subject from the plurality of subjects as a first important subject responsive to a designation from a user,
setting a second subject from the plurality of subjects as a second important subject responsive to a designation from a user, 
setting a priority for the first important subject higher than a priority for the second important subject, and 
creating an electronic album from selected images among the plurality of images, wherein in the electronic album, a proportion of the selected images including the first important subject is larger than a proportion of the selected images including the second important subject.

13. (original)	The apparatus according to claim 1,
wherein the processor executes the instructions to additionally perform controlling the display device to display an important person list including important face images corresponding to the important subject.

14.	(previously presented) The apparatus according to claim 13,
wherein, in the important person list, different face images of one person are being displayed.

15.  (previously presented) The apparatus according to claim 1,
wherein the processor executes the instructions to perform:
creating an electronic album with a first page image including at least two of the selected images,
controlling the display device to display the first page image, and
responsive to a designation to the first page image from a user, setting important images related to the important subject to the first page image.

16.	(previously presented) The apparatus according to claim 1,
wherein, responsive to a designation from the user, the processor is configured to:
set irrelevant images, and 
use first images which correspond to an irrelevant subject included in the irrelevant images, second images which correspond to an event related to the irrelevant images, third images which correspond to an irrelevant imaging location related to the irrelevant images, or fourth images which correspond to an imaging date and time related to the irrelevant images, as other images other than important images including the important subject.

17.	(previously presented) The apparatus according to claim 1,
wherein the processor further executes the instructions to perform controlling the display device to display the face images in order of frequency of appearance of each of the plurality of subjects.

18. 	(currently amended) A method of controlling operation of an electronic album apparatus, the method comprising: 
extracting face images from a plurality of images;
controlling a display device to display the face images including a plurality of subjects; 
setting a first subject from the plurality of subjects as an important subject in response to a designation from a user; 
setting a second subject from the plurality of subjects as an excluded subject responsive to a designation from a user;
setting a priority for the important subject higher than a priority for the normal subject other than the important subject among the plurality of subjects; 
creating an electronic album from selected images among the plurality of images, wherein in the electronic album, a proportion of images of the important subject from the selected images is larger than a proportion of images including the normal subject from the selected images; and
from the selected images used to create 

19. 	(currently amended) A non-transitory recording medium storing a computer-readable program for controlling a computer of an electronic album apparatus to: 
extract face images from a plurality of images;
control a display device to display the face images including a plurality of subjects; 
set a first subject from the plurality of subjects as an important subject in response to a designation from a user; 
set a second subject from the plurality of subjects as an excluded subject responsive to a designation from a user;
set a priority for the important subject higher than a priority for the normal subject other than the important subject among the plurality of subjects;
create an electronic album from selected images among the plurality of images, wherein in the electronic album, a proportion of images including the important subject from the selected images is larger than a proportion of images including the normal subject from the selected images; and 
exclude  from the selected images used to create 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134.  The examiner can normally be reached on M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143